DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, drawn to a process for preparing inactivated exosomes in the reply filed on January 27, 2022 is acknowledged.  Applicant’s species election without traverse of interferon-gamma as the cytokine used in the method is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2022.  
Claims 1-9 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is October 13, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2019 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-9, it is unclear what an inactivated exosome refers to.  There is not any description of the functional effect of using the exosome. To know how to inactive RNA using UV as claimed in claim 7, still does not disclose what is inactivated. It is assumed/interpreted that inactivate can mean inhibit translation of some RNA into protein that has some functional effect or use. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing some cytokine-treated, UV-treated cancer stem cell exosomes for a specified time and concentration, does not reasonably provide enablement for any inactivated exosome from any cancer stem cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to practice the claimed method for the genus of any human cancer stem cell tissue and using any pro-inflammatory cytokine with unknown amounts (in claim 1 and claims dependent therefrom) and for what time to induce what functional effect of inflammation induced exosomes.  The undue experimentation arises due to the unpredictability based on the differing conditions of starting materials, such as the genus of tissues being claimed and the conditions used for what type of exosome to produce.  
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement:
1.) The nature of the invention: 
2.) The breadth of the claims:
3.) The predictability or unpredictability of the art:
4.) The amount of direction or guidance presented:

6.) The quantity of experimentation necessary:
7.) The state of the prior art:
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a method for preparing inactivated exosomes from human cancer tissue by contacting the cancer stem cells isolated from cancer tissue with proinflammatory cytokines at a concentration and a period of time to produce 
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of exosome isolation with functional effects or containing molecular components.  Ludwig et al. state that different isolation methods introduce variations in concentration, purity, and size of exosomes (see page 3 of 11, from 1st indented paragraph).  Ludwig et al. state that medium composition influence the production and/or composition of exosomes (see page 4 of 11, section 3.3.).  Ludwig et al. state that no “gold standard” for exosome isolation exists, and the exosome nomenclature remains undefined (see page 8 of 11).
Therefore, the unpredictability arises due to the differing conditions of starting materials, such as the genus of any human cancer stem cell tissue being claimed, and due to the different concentrations and times for cell culture medium used.  
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required to prepare any inactivated exosome as currently claimed.  
How would one of skilled in the art use the method if it is unknown what inactivated exosome is being isolated?  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        March 25, 2022